DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I: Claims 1-17 in the reply filed on 18 FEBURARY 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election without traverse of Group I: Claims 1-17 in the reply filed on 18 FEBRUARY 2021 is acknowledged.
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 FEBRUARY 2021.
Status of Claims
Applicant has filed an amended claim set on 18 FEBARUARY 2021.  Claims 6 and 8 have been cancelled. 
Group I: originally Claims 1-17 is elected for examination.  Since Claims 6 and 8 are cancelled, current pending claims for examination are Claims 1-5, 7 and 9-17. 
Claims 18-19 are withdrawn from consideration. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 6, character 12”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:  There should be a comma after ‘claim 1’ so that it reads ‘claim 1,’; for consistency.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  The instant claim is dependent upon a cancelled claim, Claim 6.  For examination, Examiner interprets Claim 7 to depend from Claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 10, 11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the injector" in line 5, 11, 15 and 17.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if ‘the injector’ is the same or different than the ‘first injector’ in line 4 of Claim 1. 
Claim 1 refers to ‘its’ in line 12.  It is unclear as to what ‘its’ is referring to. When use of it or its, it is interpreted to be indefinite as it is unclear as to what the ‘it’ or ‘its’ is referring back to.  
Claims 3 and 4 recites the limitation "the injector".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if ‘the injector’ is the same or different than the ‘first injector’ in line 4 of Claim 1.  
Dependent claims follow the same reasoning. 
Claim 10 recites the word ‘its’; it is unclear to the Examiner what ‘its’ is referring to.  Clarification is requested. 
Claim 10 recites the limitation "the injector".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if ‘the injector’ is the same or different than the ‘first injector’ in line 4 of Claim 1.  
Claim 11 recites the word ‘it’; it is unclear to the Examiner what ‘it’ is referring to.  Clarification is requested. 
Claim 13 recites the limitation "the second injector" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  A second injector is not positively claimed in Claim 10. 
Regarding claim 14, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites the word ‘it’; it is unclear to the Examiner what ‘it’ is referring to.  Clarification is requested. 
Claim 15 recites the word ‘it’; it is unclear to the Examiner what ‘it’ is referring to.  Clarification is requested. 
Claim 16 recites the limitation "its holder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 16 recites the word ‘it’; it is unclear to the Examiner what ‘it’ is referring to.  Clarification is requested. 
Regarding claim 16, the phrase "such an extent" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9, 10, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over SCHUERF, US Patent 7,419,836 B2, submitted on the Information Disclosure Statement on 14 FEBRUARY 2019; US Patent Cite No. 2, and further in view of BRAENDLE, US Patent 7,473,897 B2. 
Applicant’s invention is drawn towards a device, a measuring device. 
Regarding Claim 1
The SCHUERF reference discloses the claimed invention, but is silent in regards to wherein the spray deflector is optically transparent. 
The BRAENDLE reference discloses a measuring device, Figure 5, abstract, Column 2 line 40-48, for the measurement of light signal emitted from samples in wells of a microplate, Figure 5, Column 7 line 4-49, wherein the measuring device comprise: a reagent dispensed into a well of a microplate, Figure 5, Column 7 line 8-12, and an optical device having an optical axis extending substantially perpendicularly to the microplate and measuring region surrounding the optical axis for measuring a light signal of a sample in a well of the microplate, Figure 5, fiber 9 is perpendicular to wells and microplate 35, so that measurement can be carried out in the same well of the microplate with the optical device and a reagent can be dispensed, Column 7 line 4-49, characterized in that the measuring device comprises a spray deflector, Figure 5, lens 29, Column 7 line 29-33, lens is capable to deflecting spray or any splashing out of top of well, and which extends substantially perpendicularly to the optical axis and completely covers at least the measuring region of the optical device, wherein the spray deflector is optically transparent, Column 7 line 29-33, lens are transparent. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the  SCHUERF reference with the transparent spray deflector taught by BRAENDLE to prevent any spillage or splashing form one well to another upon injection of fluid and prevention of splashing or spray to the optical device. 
Additional Disclosures Included by the combination are: Claim 2: wherein the measuring device according to claim 1, which is a luminescence measuring device, Column 2 line 11-15, for measuring luminescence signals of samples in well of a microplate, Column 3 line 20-49, optical device 4 is implemented for detecting luminescence from sample 2 in receptacle 8, Claim 3: wherein the measuring device according to claim 1, characterized in that a holder, which hold the spray deflector is attached to the injector, Figure 2, Column 4 line 42-58, tray 24 is connected to optical device 4 or housing part 28 of device.; Claim 4: wherein the measuring device of claim 3, characterized in that the injector is enclosed by a housing, Column 4 line 42-58, Figure 2, housing 38, and that the holder for the spray deflector is fastened to the housing, Column 4 line 42-58.; Claim 5: wherein the measuring device according to claim 3, characterized in that the holder comprises an upper support surface on which the spray deflector can be placed, Column 4 line 42-58, tray is connected to optical device so it can be adjustable.; Claim 9: wherein the measuring device of claim 1, characterized in that the spray deflector is a platelet, Figure 2, tray 24 is a continuous, flat body.; Claim 10: wherein the measuring device according to claim 1, characterized in that the injector comprise a supply line, Figure 1 and 2, supply line 13, Column 3 line 25, Column 4 line 5-17, which is arranged a distance from the optical device and its optical axis, Figure 1 and 2, supply line 13 is a distance from device 4 and axis 5, and that the injector needle is connected to the supply line with an end opposite to the outlet end, Figure 1 and 2.; and Claim 13: wherein the measuring device according to claim 10, characterized in that the first injector and the second injector are enclosed by a housing, and that holder for the spray deflector is attached to the housing, BRAENDLE, Figure 5, housing 24, Column 7 line 36-40. 
Regarding Claim 7
Since BRAENDLE discloses a lens 29 capable to deflect spray from an injector and the spray deflector is a lens, and lens are typically made of glass, so it would be obvious to one having ordinary skill in the art before the effective filing date to modify the preferred material of the spray deflector / lens in BRAENDLE to be made at least partially of borosilicate glass so that it can be subjected to different temperatures and not crack due to its low coefficient of thermal expansion and provide a durability factor, and due to its high durability, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
Applicant’s invention is drawn towards a device, a microplate reader. 
Regarding Claim 17, the reference SCHUERF discloses a microplate reader, Figure 1 and 2, detector 30 or 31,  Column 3 line 36-38, 58-62, Column 6 line 13-26, comprising: at least one measuring device selected from a group comprising: a measuring device for measuring fluorescence signal from samples in wells of a microplate, Figure 1, Column 2 line 10-15, and a measuring device for measuring an absorption of samples in wells of the microplate; a carriage for receiving the microplate, Figure 1 and 2, receiver 18, Column 3 line 50-53, and for positioning the received microplate, Figure 1 and 2, device 7, Column 3 line 50-53, in relation to the measuring device or devices, Column 3 line 50-62, Claims 9 and 10; characterized in that the microplate reader further comprises a luminescence measuring device according to claim 2, See Rejection to Claim 2 above. 
Claims 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over SCHUERF, US Patent 7,419,836 B2, submitted on the Information Disclosure Statement on 14 FEBRUARY 2019; US Patent Cite No. 2, and further in view of BRAENDLE, US Patent 7,473,897 B2, and further in view of TUUNANEN, US Patent 6,144,455 A. 
Regarding Claim 11, the combination above suggests the claimed invention, but is silent in regards to wherein the measuring device is characterized in that there include a second injector for dispensing a reagent into a well of the microplate, wherein the second injector comprises an injector needle with an outlet end, and that the outlet end of the second injector is arranged at a distance from the outlet end of the first injector.
The TUUNANEN reference discloses a measuring device, abstract, Column 1 line 55-67, for the measurement of signal from samples in wells of a microplate, Figure 6, Column 3 line 21-34, wherein the measuring device comprises: a first injector for dispensing reagent into a well of a microplate, Figure 6, dispensing head 56, Column 7 line 1-10, wherein the injector comprises an injector needle having an outlet end, and a second injector for dispensing a reagent into a well of the microplate, wherein the second injector comprises an injector needle with an outlet end, and that the outlet end of the second injector is arranged at a distance from the outlet end of the first injector, Figure 6, dispensing head 57, Column 7 line 1-10.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the SCHUERF with a second injector for dispensing a reagent into a well of the microplate as taught by TUUNANEN to fill more than one well at preferred measuring positions within each well, Column 7 line 1-10.
Additional Disclosures Included by the combination is: Claim 12.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over SCHUERF, US Patent 7,419,836 B2, submitted on the Information Disclosure Statement on 14 FEBRUARY 2019; US Patent Cite No. 2, and further in view of BRAENDLE, US Patent 7,473,897 B2, and further in view of BERTHOLD, US Patent 5,290,513.
Regarding Claim 14, the combination above suggests the claimed invention, but is silent in regards to wherein the optical device is configured such that it can be displaced horizontally. 
The BERTHOLD reference discloses a measuring device, Figure 1, for the measurement of light signals emitted from samples in wells of a microplate, abstract, Column 5 line 6-11, Figure 2, sample plate 23 carrying sample containers 21 (with a sample), Column 8 line 15-20, wherein the measuring device comprises: a first injector for dispensing a reagent into a well of a microplate, Column 7 line 65-68, wherein the injector comprises an outlet end, Column 7 line 65-68, and an optical device having an optical axis extending substantially perpendicularly to the microplate and a measuring region surrounding the optical axis for measuring a light signal of a sample in a well of the microplate, Figure 1, Column 7 line 39-64, detector 30 has optical fiber light guide 32, where the vertical part of optical fiber light guide is perpendicular to the microplate and the measuring region, wherein the optical device is configured such that it can be displaced horizontally, Column 7 line 20-38, Column 5 line 35-46, wherein the injector extends to below the optical device and open with its outlet end into the measuring region of the optical device, Figure 2, Column 6 line 65-66, characterized in that the measuring device comprise  a spray deflector, Figure 2, window 31, and which extends substantially perpendicularly to the optical axis and completely covers at least the measuring region of the optical device, Figure 2, wherein the spray deflector is optically transparent, Figure 2, windows are transparent.  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the SCHUERF reference to have the optical device is configured such that it can be displaced horizontally so that the detector, optical fiber and an entrance window for the detector optically align with the each of the sample containers in the sample plate without disturbing the contents in each sample container risking splashing and cross contamination.   
Additional Disclosures Included by the combination are :Claim 15: wherein the measuring device according to claim 14, characterized in that it comprises a drive for displacing the optical device, Figure 1, drive block 59B, Column 7 line 21-38.   However it is silent in regards to wherein the drive is with a drive rod and a drive motor, but it would be obvious to one having ordinary skill in the art at the time the invention was made to incorporate a drive rod and drive motor in the drive block 59B, since the reference already discloses the drive block is connected to  the detector, the optical fiber light guide and entrance window so that it can horizontally displace it along a desired path from one sample container to another or form one guide block to another for analysis, column 7 line 21-64. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SCHUERF, US Patent 7,419,836 B2, submitted on the Information Disclosure Statement on 14 FEBRUARY 2019; US Patent Cite No. 2, in view of BRAENDLE, US Patent 7,473,897 B2, in view of BERTHOLD, US Patent 5,290,513, and further in view of ANDREOTTI, US Patent 5,082,628.
Regarding Claim 16, the combination above suggests the claimed invention, but is silent in regards to the measuring device is characterized with a maintenance region. 
The ANDREOTTI reference discloses a measuring device, Figure 1, for the measurement of light signal emitted from samples in wells of a microplate, abstract, Column 1 line 38-43, wherein the measuring device comprises: a first injector, Figure 4, injector 14, having an outlet 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the SCHUERF reference to have the measuring device comprise a maintenance region into which the optical device can be displaced into a maintenance position to such an extent that the spray deflector and it holder are accessible for cleaning and replacing components of the measuring device to keep the device working properly. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797